Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuki et al (US 2013/0008581).
With regards to claim 1, Yuki teaches a lamination system which bonds a panel and a bonding target panel to form a panel assembly (Abstract), comprising:
A transfer which moves along a transfer shuttle and supports any one among the panel, the bonding target panel and the panel assembly (paragraphs 48, 64 and 65)
A bonding chamber which is provided parallel to the transfer shuttle and bonds the panel and the bonding target panel (Figure 1 item 202)
A first robot which transfers any one among the panel, the bonding target panel and the panel assembly between the transfer and the bonding chamber (Figure 1 item 230)
With regards to claim 2, the teachings of Yuki are presented above. Additionally Yuki teaches that the bonding chamber is disposed as a plurality of bonding chambers with the transfer shuttle interposed therebetween (as seen in Figure 1 item 240).
With regards to claim 3, the teachings of Yuki are presented above. Additionally Yuki teaches that the first robot has a movement range in which the first robot is connected to at least two of the bonding chambers (as seen in Figure 1 item 230).
With regards to claim 4, the teachings of Yuki are presented above. Additionally Yuki teaches that the system comprises a second robot which transfers the bonding target panel to the transfer (Figure 1 item 116) and a third robot which transfer the panel assembly from the transfer (Figure 1 item 186), where the transfer shuttle is provided parallel to the bonding chamber in a first direction and an end portion of the transfer shuttle is positioned within a movement range of the second robot (as seen in Figure 1).
With regards to claim 5, the teachings of Yuki are presented above. Additionally Yuki teaches that the system further comprises a vision which moves along a vision shuttle, accesses at least two of the bonding chambers and checks a position of the panel or the bonding target panel loaded in the bonding chamber (Figure 1 item 187).
With regards to claim 6, the teachings of Yuki are presented above. Additionally Yuki teaches that the vision shuttle is provided parallel or to intersect with the transfer shuttle (Figure 1 item 187).
With regards to claim 7, the teachings of Yuki are presented above. Additionally Yuki teaches that the system further comprises a controller which controls the transfer, the bonding chamber and the first robot to be driven (Figure 1 item 110) where the controller includes a robot arm counter which adjusts the panel assembly to be received from the first robot in each robot arm cycle and a loading counter which adjusts the bonding target panel to be provided to the transfer in each loading cycle (paragraphs 29 and 123 – 125) and the loading cycle is correlated with the robot arm cycle by a factor of n (n is an integer and n>0) (paragraphs 29 and 123 - 125).
With regards to claim 8, the teachings of Yuki are presented above. Additionally Yuki teaches that the controller further includes a bonding counter which adjusts the bonding chamber to bond the panel assembly in each bonding cycle (paragraphs 29 and 123 – 125) and the robot arm cycle is correlated with the bonding cycle by a factor of n (n is an integer and n>0) (paragraphs 29 and 123 – 125).
With regards to claim 9, Yuki teaches a laminating system (Abstract) comprising:
A lamination portion in which different bonding chambers are provided apart from each other (Figure 1 item 202)
A loading portion into which a panel is loaded (Figure 1 item 112)
An unloading portion from which a panel assembly, in which a bonding target panel is bonded to the panel, is unloaded (Figure 1 item 170)
A  transfer which moves along the loading portion, the unloading portion and the laminating portion and supports at least any one of the panel, the bonding target panel and the panel assembly (paragraphs 48, 64 and 65)
A first robot which moves a position of at least any one among the panel, the bonding target panel, and the panel assembly between the bonding chamber and the transfer (Figure 1 item 230)
A second robot which moves a position of the bonding target panel between the loading portion and the transfer (Figure 1 item 116)
A third robot which moves a position of the panel assembly between the unloading and the transfer (Figure 1 item 186)
With regards to claim 10, the teachings of Yuki are presented above. Additionally Yuki teaches that the laminating portion is provided parallel to the loading portion and the unloading portion in a first direction and the loading portion is provided parallel to the unloading portion in a second direction perpendicular to the first direction (as seen in Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746